OPINION

Per Curiam:

Pearson, as subrogor, and Allstate Insurance, as subrogee, commenced a spurious action against Frank Clucas to recover compensation for damage to an automobile. Clucas was forced to defend or suffer default. He engaged attorneys to represent him who filed an answer pointing out that he was not liable as a matter of law, and counterclaimed for damages in the form of attorneys’ fees necessarily incurred. American Fed. Musicians v. Reno’s Riverside, 86 Nev. 695, 699, 475 P.2d 220 (1970).
Realizing that Clucas was not liable, the plaintiffs then offered to dismiss their complaint with prejudice and to pay the costs incurred by Clucas. That offer was not accepted. Subsequently, summary judgment was entered for Clucas and attorneys’ fees in the form of damages awarded. Contrary to plaintiffs-appellants’ contention, the “offer of judgment” rule, NRCP 68, does not preclude that award.
Affirmed.